DETAILED ACTION
Status of the Claims
1.	Claims 13-14 and 18-26 are being examined in this application.
Status of the Rejections
2.	Rejection of claims 18 and 27 under 35 USC 112, second paragraph is being withdrawn in view of applicant’s amendment to claim 18 and cancellation of claim 27.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13, 14 and 18-20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Sambandan (US 2015/0346190) in view of Royster et al. (US 5,433,971) and  Dey et al. (Dissertation, 2004, 1-117).


an electrode ( electrode 14; [0070]) and a sensing material deposited on the electrode (semiconductor material 16 disposed on the electrode; [0071], Fig 3), wherein the sensing material comprises tungsten oxide (semiconducting material comprises tungsten oxide; [0079], and the gas sensor has a limit of detection of 100 parts per million (ppm) or less of acetone in a gas sample at an operation temperature of 50 °C or less (detects acetone at low temperature of about 20 or 40 degree Celsius [0076] and sensitivity was about 100 ppm and less [0106][0107]).
Sambandan et al. teach the semiconductor material comprises tungsten oxide [0079] and teach different dopants, loadants or co-catalyst could be added to semiconductor material [0075] but do not teach semiconductor material comprises tungsten bronze, a carbon complex of tungsten bronze or a complex of tungsten bronze with reduced graphene wherein the tungsten bronze is selected from Na0.1 WO3, Na0.15 WO3 and Na0.12 K0.2 WO3.
However, Royster et al. teach a chemiresistor gas sensor comprising semiconductor material such sodium tungsten oxide for detection of hydrogen sulfide (volatile gas) (col. 1, ll. 55-63 and col. 3, ll. 10-15).  Furthermore, Dey teaches tungsten bronze is well known to be used as electrode in electrochemical system due to its high electrical conductivity and inertness to acid media (page 3) and further teaches tungsten bronze comprising NaxWO3 wherein x=0.01-0.11 (see Dey et al. page 5).
.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention in view of Royster et al. and Dey teaching to try tungsten bronze as the choice of material for the semiconductor material of Sambandan et al. because tungsten bronze was a known semiconductor material that goes under resistance change in the presence of volatile gas and moreover selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (see MPEP § 2144.07).

Claim 14.  Sambandan teach the sensitivity is 1 ppm (reads on 1 ppm) (Table 6 and Fig 8).

Claim 18, Sambandan teach electrode substrate comprises ceramic (Al2O3; [0104]).

Claim 19, modified Sambandan teach using methanol (solvent) to deposit tungsten bronze [0104].

Claim 20, Sambandan teach the semiconductor material 16 is shape of film (see Fig 3).


Claims 21-26  is/are rejected under 35 U.S.C. 103 as being unpatentable over Sambandan, Royster et al. and Dey as applied to claim 13 above, and further in view of Singh et al. (ACS Appl. Mater. Interfaces, 2017, 9, 34544-34586) and Jalal et al. (ECS Trans. 2017, 1369).
	Claim 21, modified Sambandan et al. do not teach the gas sensor is a wearable device.
	However, Singh et al. teach graphene based chemical sensor that is flexible and stretchable wearable electronic device used for detection of volatile organic compounds (VOCs) i.e. acetone (abstract). Furthermore, Jalal et al. teach a wearable platform for acetone sensing that operates at low power (see pages 1376 and 1377).
	Therefore, it would have been obvious to design the gas sensor of Sambandan et al. to be a wearable electronic device in view of Singh et al. and Jalal et al. teachings because small size wearable gas sensor would continuously monitored/detect acetone and thereby alert the patient or user if dangerous state or high levels of acetone is present in real time. 

Claim 22, modified Sambandan et al. teach the wearable device comprised of electrodes of 1cm X 1cm and separated by distance of 0.55 cm (see Jalal et al. page 1371, Design criteria of three electrodes micro-fuel cell), thus the volume of the wearable device is 0.55 cm3 (reads on less than 5 cm3).

Claim 23. Modified Sambandan et al. teach the wearable device has low power consumption of approximately 2.6 µA (see Jalal et al., page 1376, Wearable Platform for acetone sensing).

Claim 24, modified Sambandan et al. teach the wearable device could be watch (see Singh, page 34545). 
Claim 25, modified Sambandan et al. teach the wearable device has ADC converter (see Jalal et al., page 1376, Wearable Platform for acetone sensing), that it is apparent the wearable device is configured to digitally read concentration of acetone. 

Claim 26, modified Sambandan et al. teach the wearable device is connected with a smartphone (see Jalal et al., page 1376, Wearable Platform for acetone sensing) and smartphone could be configured to display metabolic profiles. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 13 have been considered but are moot because the new ground of rejection does not rely on combination of reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURPREET KAUR whose telephone number is (571)270-7895. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GURPREET KAUR/
Primary Examiner
Art Unit 1759